Case 20-34656-KRH               Doc 79      Filed 11/23/20 Entered 11/23/20 20:22:46                     Desc Main
                                           Document      Page 1 of 8


Dennis F. Dunne, Esq.    (pro hac vice pending)                  Tyler P. Brown, Esq.       (VSB No. 28072)
Andrew M. Leblanc, Esq. (pro hac vice pending)                   Justin F. Paget, Esq.     (VSB No. 77949)
Michael W. Price, Esq. (pro hac vice pending)                    Jennifer E. Wuebker, Esq. (VSB No. 91184)
Lauren C. Doyle, Esq.    (pro hac vice pending)                  HUNTON ANDREWS KURTH LLP
MILBANK LLP                                                      Riverfront Plaza, East Tower
55 Hudson Yards                                                  951 East Byrd Street
New York, New York 10001                                         Richmond, Virginia 23219
Telephone: (212) 530-5000                                        Telephone: (804) 788-8200
Facsimile:   (212) 530-5219                                      Facsimile:     (804) 788-8218

Thomas R. Kreller, Esq. (pro hac vice pending)
MILBANK LLP
2029 Century Park East
33rd Floor
Los Angeles, California 90067
Telephone: (424) 386-4000
Facsimile:   (213) 629-5063

 Proposed Co-Counsel for Debtors and Debtors in Possession

                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE EASTERN DISTRICT OF VIRGINIA
                                     RICHMOND DIVISION

                                                                   )
 In re:                                                            )      Chapter 11
                                                                   )
 GUITAR CENTER, INC. et al.,1                                      )      Case No. 20-34656 (KRH)
                                                                   )
                             Debtor.                               )      (Jointly Administered)
                                                                   )

                     INTERIM ORDER: (I) AUTHORIZING
                  PAYMENT OF PREPETITION OBLIGATIONS
                OWED TO TRADE CREDITORS IN THE ORDINARY
             COURSE OF BUSINESS; (II) GRANTING ADMINISTRATIVE
           EXPENSE PRIORITY TO ALL UNDISPUTED OBLIGATIONS ON
     ACCOUNT OF OUTSTANDING ORDERS; AND (III) GRANTING RELATED RELIEF

           Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in

 possession (collectively, the “Debtors”) for entry of an interim order: (a) authorizing, but not



 1
       The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number,
       are: Guitar Center Holdings, Inc. (3262); Guitar Center, Inc. (0862); Guitar Center Stores, Inc. (4340); GTRC
       Services, Inc. (9503); GC Business Solutions, Inc. (3928); Guitar Center Gift Card Company, LLC (3370);
       Music & Arts Instructor Services, LLC (7811); and AVDG, LLC (4440). The Debtors’ service address is 5795
       Lindero Canyon Rd., Westlake Village, CA 91362.
Case 20-34656-KRH         Doc 79     Filed 11/23/20 Entered 11/23/20 20:22:46             Desc Main
                                    Document      Page 2 of 8



directing, the Debtors to pay Trade Claims, in the ordinary course, subject to the procedures and

conditions described in the Motion; (b) confirming administrative expense priority status of

claims under the Outstanding Orders; and (c) granting certain related relief, all as more fully set

forth in the Motion; and this Court having reviewed the Motion and the First Day Declaration;

and this Court having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the

Standing Order of Reference from the United States District Court for the Eastern District of

Virginia, dated August 15, 1984; and this Court having found that venue of this proceeding and

the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court

having found that the relief requested in the Motion is in the best interests of the Debtors’ estates,

their creditors, and other parties in interest; and this Court having found that the Debtors’ notice

of the Motion and opportunity for a hearing on the Motion were appropriate under the

circumstances and no other or further notice need be provided; and upon the record of the

hearing held before this Court; and this Court having determined that the legal and factual bases

set forth in the Motion and at the hearing establish just cause for the relief granted in this interim

order (the “Interim Order”); and upon all of the proceedings had before this Court; and after due

deliberation and sufficient cause appearing therefor, it is HEREBY ORDERED THAT:

       1.      The Motion is granted on an interim basis as set forth in this Interim Order.

       2.      The final hearing (the “Final Hearing”) on the Motion shall be held on

December 17, 2020, at 9:00 a.m., prevailing Eastern Time. Any objections or responses to entry

of a final order on the Motion shall be filed on or before 4:00 p.m., prevailing Eastern Time, on

December 10, 2020 (the “Objection Deadline”), and served on the Core Group, as defined in the



2
    Capitalized terms used but not otherwise defined in this Interim Order shall have the
    meanings given to them in the Motion.


                                                  2
Case 20-34656-KRH        Doc 79     Filed 11/23/20 Entered 11/23/20 20:22:46            Desc Main
                                   Document      Page 3 of 8



Order: (I) Establishing Certain Notice, Case Management, and Administrative Procedures; and

(II) Granting Related Relief [Docket No. 78].

       3.      If no objections or responses are timely filed and served as set forth herein, the

Debtors shall, on or after the Objection Deadline, submit to this Court a final order, substantially

in the form annexed to the Motion as Exhibit B, which may be entered with no further notice or

need for the Final Hearing.

       4.      The Debtors are authorized, but not directed, in the reasonable exercise of their

business judgment, to pay, in the ordinary course of business and consistent with prepetition

practice, some or all of the prepetition Trade Claims upon such terms and in the manner provided

for in this Interim Order and the Motion.

       5.      Notwithstanding the foregoing, prior to entry of the Final Order, the amount paid

on account of the Trade Claims shall not exceed, in the aggregate, $97.4 million (the “Trade

Claims Cap”); provided, however, that the Debtors may seek an amendment of this Interim Order

to increase the Trade Claims Cap upon three (3) business days’ notice filed with the Court;

provided, however, that if there is no objection filed, then the amendment can be approved

without a hearing.

       6.      The Debtors are authorized to seek Customary Trade Terms as a condition to

payment of a Trade Claim. Notwithstanding the foregoing, the Debtors’ inability to obtain

Customary Trade Terms from a particular Trade Claimant shall not preclude them from paying

such Trade Claimant’s undisputed Trade Claim when, in the exercise of their reasonable business

judgment, the Debtors determine that such payment is necessary to their successful

reorganization.




                                                 3
Case 20-34656-KRH         Doc 79      Filed 11/23/20 Entered 11/23/20 20:22:46              Desc Main
                                     Document      Page 4 of 8



        7.      If a Trade Claimant that has received payment on account of its prepetition Trade

Claim pursuant to this Interim Order fails to comply with the applicable Customary Trade

Terms, the Debtors may, in their discretion and without further order of the Court, declare that:

(a) any payments made on account of the Trade Claim to such Trade Claimant after the Petition

Date may, in the Debtors’ sole discretion, either be deemed applied to postpetition amounts

payable to such Trade Claimant or treated as a voidable postpetition transfer pursuant to section

549(a) of the Bankruptcy Code that the Debtors may recover in cash or in goods from such Trade

Claimant (including by setoff against postpetition obligations); or (b) the Trade Claimant shall

immediately return the payment without giving effect to alleged setoff rights, recoupment rights,

adjustments, or offsets of any type whatsoever, and the Trade Claimant shall be reinstated in

such an amount so as to restore the Debtors and the Trade Claimant to their original positions as

if the payment to the Trade Claimant had not been made.

        8.      Nothing in this Interim Order shall impair or prejudice the Debtors’ ability to

contest, in their discretion, the extent, validity, priority, or amount of any Trade Claim or the

validity, perfection, or priority of any lien purportedly securing any such claim. The Debtors

expressly reserve all rights to contest the extent, validity, priority, or amount of any Trade Claim

or the validity, perfection, or priority of any lien purportedly securing any such claim.

        9.      All undisputed obligations under the Outstanding Orders are granted

administrative expense priority consistent with section 503(b)(1)(A) of the Bankruptcy Code.

The Debtors are authorized, but not directed, to pay all undisputed amounts under the

Outstanding Orders in the ordinary course of business consistent with the parties’ customary

practices in effect prior to the Petition Date.




                                                  4
Case 20-34656-KRH         Doc 79     Filed 11/23/20 Entered 11/23/20 20:22:46             Desc Main
                                    Document      Page 5 of 8



       10.     The banks and financial institutions on which checks were drawn or electronic

payment requests made in payment of the prepetition obligations approved in this Interim Order

are authorized and directed to receive, process, honor, and pay all such checks and electronic

payment requests when presented for payment, and all such banks and financial institutions are

authorized to rely on the Debtors’ designation of any particular check or electronic payment

request as approved by this Interim Order without any duty of further inquiry and without

liability for following the Debtors’ instructions.

       11.     The Debtors are authorized, but not directed, to issue postpetition checks, and to

issue postpetition fund transfer requests in replacement of any checks or fund transfer requests

that are dishonored as a consequence of the filing of these cases with respect to prepetition

amounts owed in connection with the relief granted in this Interim Order.

       12.     Notwithstanding the relief granted in this Interim Order and any actions taken

pursuant to such relief, nothing in this Interim Order shall be deemed: (a) an admission as to the

validity of any prepetition claim against any Debtor; (b) a waiver of the Debtors’ or any other

party in interest’s right to dispute any prepetition claim, on any grounds; (c) a promise or

requirement to pay any prepetition claim; (d) an implication or admission that any particular

claim is of a type described in the Motion; (e) a request or authorization to assume, any

prepetition agreement, contract, or lease pursuant to section 365 of the Bankruptcy Code; (f) an

admission as to the validity, priority, enforceability or perfection of any lien on, security interest

in or other encumbrance on property of the Debtors’ estates; or (g) a waiver of any claims or

causes of action which may exist against any entity under the Bankruptcy Code or any other

applicable law.




                                                     5
Case 20-34656-KRH        Doc 79     Filed 11/23/20 Entered 11/23/20 20:22:46           Desc Main
                                   Document      Page 6 of 8



         13.   Nothing in this Interim Order or the Motion shall be construed as prejudicing the

rights of the Debtors to dispute or contest the amount of or basis for any claims against the

Debtors in connection with or relating to the Trade Claims.

         14.   For the avoidance of doubt, between entry of the Interim Order, but pending entry

of the final order, the Debtors will not pay any amounts before they come due in accordance with

past practice and will not accelerate any postpetition payments, without further order of the

Court.

         15.   For the avoidance of doubt, this Interim Order does not authorize the Debtors to

pay prepetition Trade Claims that the Court has otherwise authorized to be paid by a separate

order entered during these cases, including, but not limited to, prepetition employees’ claims and

any prepetition claims of attorneys or other professionals required to be retained pursuant to

applications under section 327 of the Bankruptcy Code.

         16.   Notwithstanding anything to the contrary in this Interim Order, any payment

made or action taken by any of the Debtors pursuant to the authority granted in this Interim

Order must be in compliance with, and shall be subject to: (i) any interim or final order

approving the Debtors’ use of cash collateral and/or any postpetition financing facility (in either

case, the “DIP Order”); and (ii) the documentation (including the budget) in respect of any such

use of cash collateral and/or postpetition financing. To the extent there is any inconsistency

between the terms of the DIP Order and this Interim Order, the terms of the DIP Order shall

control.

         17.   The Motion satisfies the requirements of Bankruptcy Rule 6003(b).




                                                6
Case 20-34656-KRH         Doc 79     Filed 11/23/20 Entered 11/23/20 20:22:46            Desc Main
                                    Document      Page 7 of 8



          18.   Notice of the Motion as provided therein shall be deemed good and sufficient

notice of such Motion and the requirements of Bankruptcy Rule 6004(a) are satisfied by such

notice.

          19.   Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this

Interim Order are immediately effective and enforceable upon its entry.

          20.   The requirement under Local Bankruptcy Rule 9013-1(G) to file a memorandum

of points and authorities in connection with this Motion is waived.

          21.   The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Interim Order.

          22.   This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Interim Order.



Dated:   November 23, 2020_                            /s/ Kevin R. Huennekens
Richmond, Virginia                                    UNITED STATES BANKRUPTCY JUDGE



                                                   Entered on Docket:      November 23, 2020_




                                                  7
Case 20-34656-KRH        Doc 79    Filed 11/23/20 Entered 11/23/20 20:22:46         Desc Main
                                  Document      Page 8 of 8



WE ASK FOR THIS:

 /s/ Jennifer E. Wuebker
Tyler P. Brown, Esq.       (VSB No. 28072)
Justin F. Paget, Esq.      (VSB No. 77949)
Jennifer E. Wuebker, Esq. (VSB No. 91184)
HUNTON ANDREWS KURTH LLP
Riverfront Plaza, East Tower
951 East Byrd Street
Richmond, Virginia 23219
Telephone:         (804) 788-8200
Facsimile: (804) 788-8218

- and –

Dennis F. Dunne, Esq.   (pro hac vice pending)
Andrew M. Leblanc, Esq. (pro hac vice pending)
Michael W. Price, Esq. (pro hac vice pending)
Lauren C. Doyle, Esq.   (pro hac vice pending)
MILBANK LLP
55 Hudson Yards
New York, New York 10001
Telephone: (212) 530-5000
Facsimile: (212) 530-5219

Thomas R. Kreller, Esq. (pro hac vice pending)
MILBANK LLP
2029 Century Park East
33rd Floor
Los Angeles, California 90067
Telephone: (424) 386-4000
Facsimile: (213) 629-5063

Proposed Co-Counsel for Debtors and Debtors in Possession


                        CERTIFICATION OF ENDORSEMENT
                     UNDER LOCAL BANKRUPTCY RULE 9022-1(C)

       Pursuant to Local Bankruptcy Rule 9022-1(C), I certify that the foregoing proposed order
has been endorsed by or served upon all necessary parties.

                                             /s/ Jennifer E. Wuebker




                                              -8-
